DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 20 June 2022.

Claims 1, 9, 10, 15, 17 and 18 are currently amended, claims 2-8, 11, 12, 14 and 16 are as previously presented and claim 13 is as originally presented.  In summary, claims 1-18 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 20 June 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-18 are hereby withdrawn and there being no remaining issues, claims 1-18 and the application are now in condition for allowance.

With regard to claim 15 claiming a communication apparatus operation method, comprising: displaying a face pattern of a plurality of face patterns on a display device of a communication apparatus main body; and in accordance with a change of the face pattern, performing a different operation of the communication apparatus main body based on the change of the face pattern, wherein the communication apparatus main body comprises a movement device comprising a first wheel of a first diameter and a second wheel of a second diameter, wherein the first diameter is larger than the second diameter, and wherein the first wheel facilitates translation movement of the communication apparatus main body and the second wheel facilitates rotation movement of the communication apparatus main body, wherein in response to detecting a predetermined trigger, the face pattern transitions from the face pattern to the face pattern wherein a boundary line of the face pattern is represented as a traveling wave performed at a defined frequency, the transitioned to a cloud shaped pattern, and then the cloud shaped pattern transitions to a symbol of a plurality of symbols, wherein each of the face pattern transitions represents an emotion determined in response to an interaction with a user entity are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 1 and 18, each claiming variations on an apparatus, are of the same scope and features as claim 15 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613